       Case 5:13-cv-00343-DPM Document 41 Filed 01/22/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

MICHAEL D. JACKSON
ADC #140871                                                   PETITIONER

v.                       No. 5:13-cv-343-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                              RESPONDENT

                              JUDGMENT
     Jackson's Rule 60(b) motion is dismissed without prejudice for
lack of jurisdiction.

                                                        (/
                                        D.P. Marshall Jr.
                                        United States District Judge
